IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-308-CR



MICHELLE CHARD,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 356-035, HONORABLE WILFRED AGUILAR, JUDGE PRESIDING
 



PER CURIAM


	This is an appeal from a judgment of conviction for misdemeanor driving while
intoxicated.  Punishment was assessed at confinement for 75 days and a $1,000 fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed On Appellant's Motion
Filed:  October 7, 1992
[Do Not Publish]